Citation Nr: 0512336	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  05-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $22,098.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1951 to March 1953.  

In December 2002, the St. Petersburg, Florida, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits as of March 1, 
1985 based upon his wife's death.  The RO implemented the 
proposed reduction In March 2003 and subsequently informed 
the veteran in writing of the overpayment of VA disability 
compensation benefits in the amount of $22,098.00.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $22,098.00 upon its 
finding of bad faith.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In his VA Form 9, the veteran indicated that he wanted a 
hearing before the Board in Washington, DC.  The Board 
informed him by letter in March 2005 of the date of the 
requested hearing.  In response, the veteran submitted a 
written statement in April 2005 in which he requested a video 
hearing before a Veterans Law Judge, rather than a hearing in 
Washington, DC.  

Accordingly, this case is REMANDED for the following action: 

Schedule the veteran for a video hearing 
before a Veterans Law Judge.  In this 
regard, inform the veteran whether his 
request for a video hearing from West 
Palm Beach may be accommodated and, if it 
cannot, the options he has for attending 
a video hearing.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


